Citation Nr: 0518569	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder 
characterized as rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Byron C. Rhodes, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
October 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  At present, after remands to the RO for 
additional development in October 2003 and March 2005, the 
veteran's case is once again before the Board for appellate 
adjudication. 

The Board notes that the veteran presented testimony during 
appeal hearings at the RO before a hearing officer in 
November 1998, as well as via video conference before the 
undersigned Veterans Law Judge (VLJ) in December 2002.  
Copies of the hearing transcripts issued following the 
hearings are of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran did not sustain a permanent increase in 
severity of his preexisting heart disorder characterized as 
rheumatic heart disease. 


CONCLUSIONS OF LAW

A heart disorder characterized as rheumatic heart disease was 
not incurred in or aggravated during active service and may 
not be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via May 2001 and January 2004 RO letters, 
the December 2001 rating decision, the April 2002 statement 
of the case (SOC), the March 2003 Board decision, the October 
2003 and March 2005 Board remands, and the multiple 
supplemental statements of the case (SSOCs) issued from 
September 2004 to the present.  In addition, the May 2001 and 
January 2004 RO letters, and the April 2005 SSOC provided the 
veteran with specific information concerning the VCAA.  Thus, 
no further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the rating decision, the SOC, and the various Board 
decision/remands and SSOCs, VA satisfied the fourth element 
of the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
organic heart diseases, when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the pre-service medical evidence includes a 
January 1957 statement from T. Rasa, M.D., which notes a 
defective heart.  The service medical records include a 
September 1967 report of medical history which notes 
rheumatic fever, shortness of breath, and chest pain or 
pressure.  A September 1967 discharge examination is negative 
for any heart symptoms/complaints or diagnoses.  And, an 
October 1967 letter from the Department of the Army, Office 
of the Inspector General, to the veteran's mother indicates 
that on August 1, 1967, the veteran was thoroughly examined 
for heart disease due to a history of rheumatic fever, 
including x-rays and electrocardiogram studies.  The 
examining physician was of the opinion that the veteran had a 
completely normal heart, and that other physicians had also 
diagnosed his heart as being normal.  

A November 1978 statement from an unidentified private health 
care provider notes that the veteran was seen on various 
occasions in 1978 with complaints of chest pain and fatigue.  
He gave a history of rheumatic fever as a child, but on 
examination he was found to be hypertensive.  Also, 
examination of his heart disclosed a systolic heart murmur.  
Chest x-ray and an electrocardiogram (ECG) were normal, 
although a stress test was performed and came back 
inconclusive.  Upon cardiology consultation, the veteran was 
diagnosed with hypertension, and rheumatoid fever by history.

A November 1984 statement from T. Conway, M.D., indicates 
that the veteran seemed to complain of fatigue related to 
rheumatic heart disease secondary to rheumatic fever as a 
child.  However, evaluation of the veteran and subsequent 
work-up at the Chicago VA Medical Center revealed no 
significant heart disease.

A November 1997 VA examination report shows chronic fatigue, 
a diagnosis of rheumatic fever, adult onset diabetes 
mellitus, and hypertension.

A November 2000 and January 2002 statement from the same VA 
doctor indicates that the veteran was his patient, that he 
had a history of rheumatic fever during childhood and at this 
time had mitral valve disease, which may have been aggravated 
by the strenuous activities required of an individual during 
basic training.  In addition, an October 2000 statement from 
M. Silbert, D.C., indicates that he had treated the veteran 
in 1997 and 1998 for neck and back problems seemingly related 
to a 1967 injury in service.  At that time, he also had 
shortness of breath which may have been related to heart 
problems that started from the same injury.  In Dr. Silbert's 
opinion, it was not only possible, but probable, that the 
cause of many of the veteran's problems, specially his heart, 
started with the aforementioned injury.

During the December 2002 video conference hearing, the 
veteran testified that he had rheumatic heart disease prior 
to service, and that his condition was aggravated in service 
due to the rigors of service.  He also noted that he was seen 
on several occasions for shortness of breath during service. 

Extensive treatment records from the Little Rock and Chicago 
VA Medical Centers (VAMCs) dated from 1984 to 2003, and 
records received from the Social Security Administration 
(SSA) describe the treatment the veteran has received over 
time for various health problems, including but not limited 
to cardiac problems, psychiatric problems and diabetes.

In a June 2003 statement, H.D. Luck, M.D., noted that the 
veteran had been under his care during the 1950s and 1960s.  
To the best of Dr. Luck's recollection, he had rheumatic 
fever in the 1950s, and a heart problem in the 1960s, 
although the medical records were no longer available.  The 
claims files also include February 1965 and August 1967 
statements from Dr. Luck noting the veteran was treated for 
back problems at that time.

A July 2004 VA examination report indicates that the examiner 
was not able to make a diagnosis by seeing the veteran's 
chart.  The examiner noted that additional studies were 
necessary and were ordered, and that after these were 
completed, the examiner would render an opinion and would 
estimate the metabolic equivalent (METs) at that time if 
rheumatic heart disease was found.  However, it appears that 
the veteran did not report to the subsequently scheduled 
studies, and thus, the examiner was not able to evaluate the 
veteran for rheumatic heart disease.

Lastly, an April 2005 VA examination report shows that the 
veteran's claims files were reviewed, including the notes 
from Dr. Luck suggesting the veteran had rheumatic fever as a 
child, although there was no specific cardiac workup at that 
time which would confirm a specific cardiac diagnosis.  Dr. 
Luck's notes stated that many medical records from that time 
no longer existed, and that the veteran had had a cardiac 
work up in the late 1970s and described the echocardiogram 
findings in 1999 and 2004.  However, the examiner's opinion 
was that the findings described were not typical of rheumatic 
heart disease as patients with rheumatic valvular heart 
disease tended to have problems with aortic stenosis or 
mitral stenosis.  A recent echocardiogram showed normal LV 
wall motion without any significant change from the 
echocardiogram in 1999.  The veteran admitted that his 
present cardiovascular status was such that he could 
basically do similar activities to those he was doing prior 
to his military experience.  This would render evidence 
against the military tour duty aggravating a pre-existing 
condition.  There are no specific complaints of cardiac-
related problems other than hypertension following the 
military tour duty.  In sum, the examiner did not feel that 
the current heart-related problem was caused by the military.  
The findings suggestive of mild valvular heart disease were 
commonly found in the normal population and there was a lack 
of evidence to link this finding to the military as it could 
have occurred any time over his adult years.  The discharge 
examination failed to reveal any murmur, and it was several 
years before medical records confirmed the presence of a 
murmur.  There was no evidence to suggest that his 
cardiovascular status was markedly changed following his 
military tour duty based on his own history given at the time 
of this examination, as well as the serial echocardiograms, 
which demonstrate barely normal cardiac function, along with 
a 1984 negative cardiac evaluation. 

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to the claimed service 
connection for a heart disorder characterized as rheumatic 
heart disease.  Although the veteran clearly had a history of 
rheumatic fever prior to his service and the record includes 
a January 1957 statement from Dr. Rasa, which notes a 
defective heart, the evidence does not show that he was 
actually diagnosed with a heart disorder prior to or during 
service, or that his active service aggravated a diagnosed 
heart disorder.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, as discussed above, a 
November 2000 and January 2002 statement from the same VA 
doctor indicates that the veteran had a history of rheumatic 
fever during childhood and at this time had mitral valve 
disease, which may have been aggravated by the strenuous 
activities required of an individual during basic training.  
The Board finds these opinions vague and unsupported by 
medical findings.  The law is clear that medical evidence 
which simply uses terms such as "could", without supporting 
clinical data or other rationale, is too speculative and does 
not provide the degree of certainty required to constitute 
medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see Mattern v. West, 12 Vet. App. 222 (1999).

In addition, the October 2000 statement from M. Silbert, 
D.C., indicates that he had treated the veteran in 1997 and 
1998 for neck and back problems seemingly related to a 1967 
injury in service.  At that time, he also had shortness of 
breath which may have been related to heart problems that 
started from the same injury.  In Dr. Silbert's opinion, it 
was not only possible, but probable, that the cause of many 
of the veteran's problems, specially his heart, started with 
the aforementioned injury.  Again, the Board finds that this 
opinion is vague and speculative as Dr. Silbert did not 
discuss the objective medical findings upon which he based 
his conclusion.  In this respect, the United States Court of 
Appeals for Veterans Claims (Court) has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

In contrast, the April 2005 VA examination report opinion, 
which concludes that there is no evidence to suggest that the 
veteran's cardiovascular status was markedly changed during 
his military tour duty, is based on a longitudinal review of 
the veteran's claims files and medical records/history.  The 
examiner discussed the objective medical evidence which led 
him to his conclusion, and took into consideration the 
veteran's childhood history of rheumatic fever.  The examiner 
specifically indicated that the veteran's claims file was 
reviewed and that the medical opinion was based on a detailed 
examination of the veteran and his history.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Finally, the service-medical 
records do not support the veteran's contention that he had a 
pre-service heart disorder which was permanently aggravated 
during his active service. 

The Board acknowledges that the veteran entered service with 
a history of rheumatic fever, and that he complained of 
shortness of breath during service.  As a matter of fact, per 
the October 1967 letter from the Office of the Inspector 
General, the veteran was examined for heart disease, but the 
findings revealed he had a completely normal heart.  Even 
assuming that the veteran's claimed heart disorder clearly 
and unmistakably existed prior to service, the evidence of 
record simply do not show that veteran's pre-existing 
disorder was permanently aggravated during his active service 
beyond the natural progression of the disorder.  And, for a 
grant of service connection on an aggravation basis, there 
must be permanent advancement of the underlying pathology 
during service.  Thus, the presumption of soundness is 
therefore rebutted.  See 38 U.S.C.A. § 1111; see also 
VAOPGCPREC 03-2003 (July 16, 2003).  Furthermore, the Board 
finds that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's heart disorder was not aggravated 
by service.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).  Id.

Although the Board does not doubt the veteran's sincere 
belief that his current heart disorder is related to his 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
aggravation.  Absent a professional medical opinion linking 
the veteran's disorders to service, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder is not related to service.  Given 
that the preponderance of the evidence of record does not 
support the veteran's contentions, the Board finds that the 
evidence is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for a heart disorder characterized as 
rheumatic heart disease is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


